June 08, 2007


Mr. Russell H. McMains
Law Offices of Russell H. McMains
P.O. Box 2846
Corpus Christi, TX 78403
Ms. Kathleen P. McCartan
404 West 7th Street
Austin, TX 78701

RE:   Case Number:  05-1069
      Court of Appeals Number:  13-04-00174-CV
      Trial Court Number:  00-4057-A

Style:      BAY AREA HEALTHCARE GROUP, LTD., INDIVIDUALLY, AND D/B/A THE
      CORPUS CHRISTI MEDICAL CENTER-BAY AREA, ET AL.
      v.
      DEBORAH SUE MCSHANE AND JAMES PATRICK MCSHANE, INDIVIDUALLY, AND AS
      NEXT FRIENDS OF MAGGIE YVONNE MCSHANE, A MINOR

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.  Pursuant to Texas  Rule
of Appellate Procedure 59.1, after granting  the  petition  for  review  and
without hearing oral argument, the Court  reverses  the  court  of  appeals'
judgment and renders judgment.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Cathy       |
|   |Wilborn         |
|   |Ms. Patsy Perez |
|   |Mr. Scott P.    |
|   |Stolley         |
|   |Mr. Don Karotkin|